PER CURIAM.
Whereas, the judgment of this court was entered on June 9, 1964 (165 So.2d 420) affirming the order of the Circuit Court of Dade County, Florida in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida by its opinion and judgment filed March 17, 1965, 173 So.2d 141, and mandate dated April 5, 1965, now lodged in this court, quashed this court’s judgment with directions to return the cause to the chancellor for further consideration and eventual disposition;
Now, therefore, It is Ordered that the mandate of this court issued in this cause on July 10, 1964 is withdrawn, the judgment of this court entered June 9, 1964 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and the order of the circuit court appealed from in this cause is reversed for further consideration and disposition in accordance with the opinion and judgment of the Supreme Court of Florida. Costs allowed shall be taxed in the trial court (Rule 3.16(b) Florida Appellate Rules, 31 F.S.A.).